Citation Nr: 0203222	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-08 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151 
(West Supp. 2001).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Christopher A. Somers, 
Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to May 1946.  
These matters come to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits shown on the title page.  
The appellant, the veteran's surviving spouse, perfected an 
appeal of that decision.

This case was previously before the Board in August 2000, at 
which time the Board denied the benefits sought by the 
appellant.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a March 2001 order the Court vacated the 
Board's decision and remanded the case to the Board for re-
adjudication in light of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all evidence relevant 
to the claim in order to assist her in substantiating her 
claim for VA compensation benefits.

2.  The veteran died on June [redacted], 1998.  The immediate cause of 
death was bleeding esophageal varices due to hepatic 
cirrhosis, with other significant conditions contributing to 
death but not related to the immediate cause as fracture of 
the femur.

3.  The veteran's death was not a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, medical or surgical treatment, or examination.

4.  The veteran's death was a reasonably foreseeable 
consequence of VA hospital care.

5.  The veteran was not due additional benefits under an 
existing rating or decision, nor did he have a claim for VA 
benefits pending at the time of his death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, nor was an event 
not reasonably foreseeable the proximate cause of his death.  
38 U.S.C.A. §§ 1151, 1310, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.5 (2001).

2.  The appellant's claim for accrued benefits is without 
legal merit.  38 U.S.C.A. § 5121 (West 1991 and Supp. 2000); 
38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In an October 1996 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes due to hepatic cirrhosis with 
encephalopathy and proliferative vitreoretinopathy, status 
post retinal detachment.

The veteran was hospitalized at the VA medical center (MC) 
from May 16, 1998, to May 20, 1998, with an established 
history of end stage liver disease secondary to alcohol, 
hepatic encephalopathy, esophageal varices and portal 
hypertensive gastropathy, coronary artery disease, and 
chronic obstructive pulmonary disease.  He complained of left 
hip pain when admitted, and was admitted to the hospital from 
the emergency room due to failure to thrive while at home.  
He was being provided home health care and occupational 
therapy by VA while at home, and had been provided bath-
assisting devices, a wheeled walker, and a wheelchair.  
During that hospitalization he was able to transfer to a 
wheelchair with minimal assistance, but needed assistance 
with all activities of daily living except feeding.  

The veteran was again admitted to the VAMC on May 23, 1998, 
after having fallen at home and becoming increasingly weak.  
The appellant, who was providing his care, then reported that 
she was unable to care for him at home.  The nursing staff 
and occupational therapist again found that the veteran 
required assistance with all activities of daily living, and 
he was instructed not to attempt a transfer without 
assistance from the nursing staff.  On May 26, 1998, the 
occupational therapist noted that the veteran had a left 
femur fracture that had not been immobilized, that he had 
poor safety awareness, and that he was at risk for a fall if 
he was on his feet without support and stand-by assistance.  
It was then determined that he required nursing home 
placement, and he remained in the VAMC pending availability 
of a bed in the long term care facility.

The veteran continued to receive therapy while hospitalized, 
and ambulated with a wheeled walker and stand-by assistance.  
He was able to sit on the edge of his bed, undress, shower, 
and dress himself without assistance, but was given 
assistance while ambulating.  He experienced a decrease in 
his medical status on the morning of May 28, and appeared 
lethargic and disoriented.  On the afternoon of May 28 on 
entering his room his physician found him lying on the floor, 
and determined that he had fallen out of bed; an X-ray study 
then revealed a broken left femur.  His left leg was placed 
in traction pending an orthopedic evaluation.

His physicians found that the veteran was at high risk for 
surgery to correct the fractured left femur, due to his 
multiple medical problems.  The foreseeable risks included 
exacerbation of his pre-existing conditions and the 
possibility of death.  The physicians extensively discussed 
the planned procedure, risks, and alternatives with the 
veteran and his family, and the veteran decided to proceed 
with the surgery after verbalizing an understanding of the 
risks.  His physicians found that his lack of mobility due to 
the fractured femur was a greater risk than the surgery, in 
that there was a 70 percent mortality rate due to pneumonia 
if he became bedridden.  He was given pre-operative 
transfusions and his medical status optimized prior to 
surgery.  One June 2, 1998, a total left hip replacement was 
performed, and the veteran appeared to be doing well 
following the surgery.

On the day after the surgery he became disoriented, 
uncoordinated, and forgetful.  There was evidence of internal 
bleeding, and he was given packed red blood cells.  His 
physician noted that the drug he was being given to prevent a 
deep vein thrombosis following the hip surgery was risky due 
to his end-stage liver disease.  The veteran's mental status, 
renal output, and overall status continued to deteriorate, 
and before additional blood and medication could be provided 
he expired.  He was pronounced dead on June [redacted], 1998.  
Life support measures were not implemented because he had 
authorized a living will that prohibited such measures.  The 
final hospital summary shows that his relevant diagnoses 
included acute esophageal variceal hemorrhage; end stage 
liver disease secondary to ethanol abuse, status post 
mesocaval shunt in 1997 with known history of encephalopathy, 
esophageal varices, and jaundice; acute renal failure and 
chronic renal insufficiency; recent left femur neck fracture, 
status post total hip replacement; coronary artery disease 
with a myocardial infarction in May 1998; chronic obstructive 
pulmonary disease; and chronic anemia.

The death certificate shows that the veteran died June [redacted], 
1998, and that the immediate cause of death was bleeding 
esophageal varices due to hepatic cirrhosis.  Another 
significant condition contributing to death but not related 
to the cause consisted of a fracture of the femur.

The appellant contends that the veteran's death was caused by 
inadequate care at the VAMC, in that the fall from his bed 
would not have occurred had he been given proper supervision 
and protection from injury.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
revised following the Board's August 2000 decision.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the VCAA, 
and apply to all claims filed on or after November 9, 2000, 
or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc); VAOPGCPREC 11-2000.  
Because the appellant appealed the Board's August 2000 
decision to the Court, the decision was not final on November 
9, 2000, and the VCAA applies to her claim.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO provided the appellant a statement of the case in 
April 1999, in which the RO informed the appellant of the 
legal requirements for establishing entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151, and provided her the 
rationale for not awarding benefits.  Although the RO 
provided the appellant the contents of 38 C.F.R. § 3.361, 
which has been rescinded, that regulation nonetheless 
informed the appellant of the evidence that is necessary to 
establish entitlement in accordance with 38 U.S.C.A. § 1151.  

The appellant's representative in July 1999, the Colorado 
Division of Veterans Affairs, was provided the claims file 
for review and did not indicate that the appellant had any 
additional evidence to submit.  The RO notified the appellant 
that her case was being sent to the Board, and informed her 
that any additional evidence that she had should be submitted 
to the Board.  Although the Board's August 2000 decision has 
no validity for adjudicative purposes because it was vacated 
by the Court, in that decision the Board informed the 
appellant of the applicable law in her case, and explained to 
her why the evidence did not then support her contentions.  
The General Counsel served a copy of the Motion for Remand 
from the Court on the appellant's current representative, and 
the representative agreed to that action.  The Board informed 
the appellant's representative that her claim had been 
remanded by the Court for re-adjudication, and instructed him 
to submit any additional evidence or argument in support of 
her claim to the Board.  He did not submit any additional 
evidence or argument.  For these reasons the Board finds that 
VA has fulfilled its obligation to inform the appellant of 
the evidence needed to substantiate her claim.  See Hilkert 
v. West, 11 Vet. App. 284 (1998), rev'd on other grounds, 
12 Vet. App. 145 (1999) (VA's duty to assist does not require 
VA to prove the claim with the claimant only in a passive 
roll).

The RO has obtained the VA and private treatment records that 
are relevant to the appeal.  The appellant was given the 
opportunity to present hearing testimony to the Board in July 
2000, but failed to appear for the scheduled hearing.

The Board notes that in a claim for compensation benefits, 
the duty to assist may include obtaining a medical opinion if 
VA determines that such an opinion is necessary to make a 
decision on the claim.  66 Fed. Reg. 45,630 (to be codified 
at 38 C.F.R. § 3.159(c)).  The appellant contends that the 
veteran's fall on May 28, 1998, was due to negligence on the 
part of the VAMC.  According to the available evidence no 
one, including the appellant, the nursing staff, or the 
physician who later found him, saw the veteran fall.  Because 
the facts surrounding the event are not known, a medical 
opinion regarding any fault on the part of the VAMC would not 
be of any value in resolving the issue on appeal, in that 
such an opinion could not be based on an analysis of the 
events precipitating the fall.  Although the Board is 
precluded from rendering unsubstantiated medical opinions, 
the Board has the authority to make legal determinations 
based on review of the medical evidence.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994).  The Board has 
determined, therefore, that a medical opinion is not 
necessary to make a decision on the appellant's claim.



The appellant has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.


Analysis
1151 Claim

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310.  DIC benefits shall be awarded for a 
"qualifying death" of a veteran in the same manner as if the 
death were service connected.  The death will be considered a 
"qualifying death" if it was not the result of the veteran's 
own willful misconduct and the death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA by a VA employee 
or in a VA facility.  In order to constitute a "qualifying 
death" the proximate cause of death must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or 
(2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 2001).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§ 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001)).  

The statute pertaining to compensation for disability or 
death resulting from VA hospital care, treatment, or 
examination was revised in September 1996 to include the 
"fault" requirement described above.  The change in the 
statute applies to all claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422, 110 Stat. 2927 (Sept. 26, 
1996).  The statute was revised in order to overrule the 
decision of the Supreme Court in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that the VA regulation implementing 
38 U.S.C. § 1151, 38 C.F.R. § 3.358, was in conflict with the 
statute by requiring fault on the part of the VA medical care 
providers.

In March 1995 VA revised 38 C.F.R. § 3.358 to comply with the 
Gardner decision.  Following the change in the statute in 
September 1996, VA issued revised regulations at 38 C.F.R. 
§§ 3.361-3.363 to implement the "fault" requirement.  The 
revised regulations were, however, rescinded in January 1999 
on the basis that the regulations had been implemented 
without proper notice and the opportunity to comment.  See 64 
Fed. Reg. 1131-1132 (Jan. 8, 1999).  Due to the change in the 
statute, 38 C.F.R. § 3.358 is no longer valid for 
adjudicating claims based on the provisions of 38 U.S.C.A. 
§ 1151.  The appellant's claim will, therefore, be 
adjudicated based only on the provisions in the statute, as 
described above.

In interpreting the law in effect prior to October 1997, in 
Gardner the Supreme Court held that the phrase "as a result 
of medical or surgical treatment" means that there must be a 
causal relationship between the treatment and the injury, and 
that the statute does not apply to injuries that merely occur 
during or coincidental to treatment.  Brown v. Gardner, 115 
S. Ct. at 555.  The Court has held that the phrase "as a 
result of having submitted to an examination" requires that 
any claimed injury for which compensation is sought pursuant 
to 38 U.S.C.A. § 1151 must have resulted from the examination 
itself, and not be coincidental to the examination or a 
result of actions by the injured party.  Sweitzer v. Brown, 5 
Vet. App. 503 (1993).  

VA's General Counsel interpreted the statute as precluding 
entitlement under 38 U.S.C.A. § 1151 if the claimed injury 
occurs while the injured party is being treated or examined 
by VA, but is incidental to and not related to the treatment 
or examination.  The General Counsel also found that the 
statute authorized compensation for disability or death 
caused by procedures or remedies administered by VA for the 
purpose of combating a disease or injury.  VAOPGCPREC 01-99.

The appellant claims that the veteran's fall, which resulted 
in a broken femur and surgery, ultimately lead to his death.  
Although it is unclear from the available evidence whether 
the femur was broken before or after the veteran entered the 
VAMC, there is no indication that his fall on May 28, 1998, 
occurred as the result of hospital care.  He was not then 
undergoing any medical procedures and was apparently resting 
in bed when, for an unknown reason, he fell out of the bed.  
The Board finds, therefore, that the fall on May 28, 1998, 
was incidental to the receipt of hospital care, and that 
there was no causal relationship between the administration 
of hospital care and the broken femur.

The Board notes that the General Counsel has also held that 
an injury that occurs during a VA hospitalization may be 
compensable if the injury resulted from risks created by any 
circumstances or incidents of hospitalization.  The General 
Counsel found that an injury may result from hospitalization 
if the veteran fell due to some unique feature of the 
hospital premises that created a zone of danger out of which 
the injury arose.  A fall that is due to the veteran's 
inadvertence, want of care, or pre-existing disability does 
not result from VA hospitalization.  VAOPGCPREC 7-97.  There 
is no indication that the veteran's hospital bed or room 
created such a zone of danger, and it is evident that the 
veteran's pre-existing disability contributed to the fall, in 
that he was weak on entering the VAMC, he had previously 
fallen at home, and he was instructed not to attempt 
ambulation without assistance.

The General Counsel also held that if the cause of the fall 
cannot be determined, application of the benefit of the doubt 
rule in 38 U.S.C.A. § 5107(b) may necessitate a finding that 
the fall was due to a unique feature of the hospital 
premises.  In coming to that conclusion, however, the General 
Counsel was interpreting the statute in effect prior to 
October 1997, which referred to VA "hospitalization," not 
"hospital care."  In Chapter 17, Title 38 of the United 
States Code, "hospital care" is defined as "medical services 
rendered in the course of the hospitalization."  38 U.S.C.A. 
§ 1701(5).  In revising 38 U.S.C.A. § 1151 Congress changed 
the causative event from "hospitalization" to "hospital 
care," which implies the intent to limit entitlement under 
38 U.S.C.A. § 1151 to injury resulting from medical services 
provided by VA, not injuries that may occur incidentally 
while hospitalized.

Following the fracture of the femur on May 28, the veteran 
underwent a left total hip replacement.  Such a procedure 
does constitute "hospital care" as defined in the statute.  
After the hip replacement his medical status declined, 
resulting in his death.  The medical evidence clearly shows, 
however, that the veteran and the appellant were fully 
informed of the risks of the procedure, and that, given the 
state of his health, his death was a foreseeable risk.  The 
veteran and the appellant signed the authorization for the 
surgery, which included notification that the surgery could 
result in more serious medical problems, including his death.  
His physicians considered the alternatives, and found that 
his death would very likely occur if the surgery was not 
performed.  There is no evidence indicating that any 
carelessness, negligence, lack of proper skill, or error in 
judgment was committed during the surgical procedure or in 
administering his post-surgical care.

The appellant also contends that the veteran's fall from his 
hospital bed caused the esophageal varices, the hemorrhage of 
which caused his death.  The medical evidence clearly shows, 
however, that the veteran had end stage liver disease with 
esophageal and gastric varices as early as June 1996.  There 
is no indication in the medical records that the disorder was 
aggravated during the May 1998 hospitalization.  The Board 
finds, therefore, that the appellant's assertions are without 
merit.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151.

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(c).  The entitlement of the 
accrued benefits claimant is derived from the veteran's 
entitlement, and the accrued benefits claimant cannot be 
entitled to a greater benefit than the veteran would have 
received had he lived.  Zevalkink v. Brown, 6 Vet. App. 483, 
489-90 (1994).

In order for accrued benefits to be payable, additional 
benefits must be due and unpaid under an existing rating or 
decision, or the veteran must have had a claim for VA 
benefits pending at the time of his death.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  The veteran was 
awarded non-service connected pension benefits in October 
1996, and all benefits due him under that award were paid 
prior to his death.  The veteran did not have any claim for 
VA benefits pending at the time of his death.  There is no 
entitlement, therefore, from which accrued benefits could be 
derived.  The Board finds, therefore, that entitlement to 
accrued benefits is denied as a matter of law.  38 U.S.C.A. 
§ 5121; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(analysis of the factual evidence is not applicable where the 
law, and not the facts, is dispositive); 38 C.F.R. 
§ 3.1000(c).


ORDER

The claim of entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1151 is denied.

The claim of entitlement to accrued benefits is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

